Case 19-27168      Doc 25      Filed 11/18/19 Entered 11/18/19 12:09:57          Desc Main
                                 Document     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


 IN RE:                              )
                                     )     Case No. 19-27168
 TAMMY D. KOONCE,                    )     Chapter 13
                                     )
       Debtor.                       )
                                     )
 ________________________________________________________________________

                OBJECTION TO CONFIRMATION OF PLAN
                 RE: 7959 Merrel Drive, Millington, TN 38053
 ________________________________________________________________________

        Comes Now, U.S. Bank Trust National Association, as Trustee of Cabana Series

 III Trust, BSI Financial Services as servicer (“Creditor”), by and through its undersigned

 legal counsel, and files this written Objection to Confirmation of Debtor's Proposed

 Chapter 13 Plan pursuant to 11 U.S.C. 1324 and Bankruptcy Rule 3015(f), and as

 grounds therefore states:

        Creditor is a secured creditor holding a secured claim against the Debtor’s real

 property located at 7959 Merrel Drive, Millington, TN 38053. The prepetition arrearage

 amount of the claim as of the date of filing is $76,927.29 as set forth in Creditor's Proof

 of Claim. The estimated secured arrearage is substantially higher than the amount

 scheduled and will be more fully set forth in Creditor’s Proof of Claim.

        The plan as proposed states that the loan is to be paid through a loan modification

 that to date, the Debtor has not requested much less been approved for any sort of loan

 modification. The Claim addresses the Debtor’s principal residence, for which the Debtor

 should be paying out through the plan, if confirmed.
Case 19-27168      Doc 25       Filed 11/18/19 Entered 11/18/19 12:09:57         Desc Main
                                  Document     Page 2 of 2



        The Debtor’s schedules do not indicate the ability to fund a plan with the proper

 amounts. The plan was filed in bad faith and Creditor objects to the feasibility of the

 Chapter 13 Plan and bankruptcy case as a whole.

        The Chapter 13 Plan does not comply with 11 U.S.C 1322 and 11 U.S.C 1325 and

 is not accepted by Creditor.

        WHEREFORE, Creditor respectfully requests that this Honorable Court decline

 Confirmation of Debtor’s proposed Plan and grant such further and other relief as is just.



 /s/Edward D. Russell                                         Dated: November 14, 2019
 Edward D. Russell, BPR #26126
 The SR Law Group
 PO Box 128
 Mt. Juliet, TN 37121
 (615) 559-3190

 /s/Mark Cantora
 Mark Cantora
 Law Offices of Gordon, Feldbaum & Cantora
 22 N. Front St. #1055
 Memphis, TN 38103
 MNCantora@gmail.com
 (901) 525-5744 (phone)
 (901) 526-3711 (fax)

                                CERTIFICATE OF SERVICE

 I hereby certify that on this 18th day of November 2019, a true and correct copy of the
 Objection to Confirmation of the Plan was served by regular mail upon Tammy D
 Koonce, 7959 Merrel Dr., Millington, TN 38053. I also caused a copy to be filed in this
 proceeding by electronic means and to be served as follows: counsel for the Debtor, The
 Reno Law Offices, 840 Valleybrook Drive, Memphis, TN 38120; Sylvia F. Brown,
 Chapter 13 Trustee, 200 Jefferson Ave. Suite #1113, Memphis, TN 38103; United States
 Trustee, One Memphis Place, 200 Jefferson Ave., Suite 400, Memphis, TN 38103, and
 electronically to those identified on the CM/ECF system for this case.

                                                  By: /s/Edward D. Russell
                                                    Edward D. Russell




                                              2
